Orders, Supreme Court, New York County, entered on January 14, 1974 and April 19, 1974, respectively, unanimously modified, on the law, to the extent of granting interest upon the award of the arbitrators from the date thereof, July 3, 1973, and otherwise affirmed, with $60 costs and disbursements to the intervenor-respondent against claimant-appellant Lawrence I. Weisman. (See CPLR 5002; Matter of Durant (MVAIG), 15 N Y 2d 408.) Settle order on notice. Concur — Markewich, J. P., Murphy, Lupiano, Tilzer and Lane, JJ.